
	
		II
		111th CONGRESS
		1st Session
		S. 1603
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend section 484B of the Higher
		  Education Act of 1965 to provide for tuition reimbursement and loan forgiveness
		  to students who withdraw from an institution of higher education to serve in
		  the uniformed services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Education Tuition Support Act
			 of 2009 or the VETS Act of 2009.
		2.Tuition relief for postsecondary students
			 called to military service
			(a)In generalSection 484B(b)(2) of the Higher Education
			 Act of 1965 (20 U.S.C. 1091b(b)(2)) is amended by adding at the end the
			 following:
				
					(F)Tuition relief for students called to
				military service
						(i)Tuition relief
							(I)In generalSubject to subclause (II), whenever a
				student’s withdrawal from an institution of higher education is necessitated by
				reason of service in the uniformed services, the institution shall refund to
				such student the tuition and fees paid by, or on behalf of, such student for
				the payment period or period of enrollment for which such student did not
				receive academic credit as a result of such withdrawal.
							(II)ExceptionSubclause (I) shall not apply to the
				tuition or fees paid on behalf of the student—
								(aa)from scholarships awarded to the student by
				the institution of higher education; or
								(bb)through funds awarded under this
				title.
								(ii)Waiver of repayment by students called to
				military serviceIn addition
				to the waivers authorized by subparagraphs (D) and (E), the Secretary shall
				waive the amounts that students are required to return under this section if
				the withdrawals on which the returns are based are withdrawals necessitated by
				reason of service in the uniformed services.
						(iii)Loan forgiveness authorizedWhenever a student’s withdrawal from an
				institution of higher education is necessitated by reason of service in the
				uniformed services, the Secretary shall, with respect to the payment period or
				period of enrollment for which such student did not receive academic credit as
				a result of such withdrawal, carry out a program—
							(I)through the holder of the loan, to assume
				the obligation to repay—
								(aa)the outstanding principle and accrued
				interest on any loan assistance awarded to the student under part B (including
				to a parent on behalf of the student under section 428B) for such payment
				period or period of enrollment; minus
								(bb)any amount of such loan assistance returned
				by the institution in accordance with paragraph (1) of this subsection for such
				payment period or period of enrollment; and
								(II)to cancel—
								(aa)the outstanding principle and accrued
				interest on the loan assistance awarded to the student under part D or E
				(including a Federal Direct PLUS loan awarded to a parent on behalf of the
				student) for such payment period or period of enrollment; minus
								(bb)any amount of such loan assistance returned
				by the institution in accordance with paragraph (1) of this subsection for such
				payment period or period of enrollment.
								(iv)Reimbursement for cancellation of Perkins
				loansThe Secretary shall pay
				to each institution for each fiscal year an amount equal to the aggregate of
				the amounts of Federal Perkins loans in such institution’s student loan fund
				that are cancelled pursuant to clause (iii)(II) for such fiscal year, minus an
				amount equal to the aggregate of the amounts of any such loans so canceled
				which were made from Federal capital contributions to its student loan fund
				provided by the Secretary under section 468. None of the funds appropriated
				pursuant to section 461(b) shall be available for payments pursuant to this
				paragraph. To the extent feasible, the Secretary shall pay the amounts for
				which any institution qualifies under this paragraph not later than 3 months
				after the institution files an institutional application for campus-based
				funds.
						(v)Loan eligibility and limits for
				studentsAny amounts that are
				returned by an institution in accordance with paragraph (1), or forgiven or
				waived by the Secretary under this subparagraph, with respect to a payment
				period or period of enrollment for which a student did not receive academic
				credit as a result of withdrawal necessitated by reason of service in the
				uniformed services, shall not be included in the calculation of the student’s
				annual or aggregate loan limits for assistance under this title, or otherwise
				affect the student’s eligibility for grants or loans under this title.
						(vi)DefinitionIn this subparagraph, the term
				service in the uniformed services has the meaning given such
				term in section
				484C(a).
						.
			(b)Effective date
				(1)In generalThe amendments made by this Act shall take
			 effect for periods of service in the uniformed services beginning after the
			 date of enactment of this Act.
				(2)DefinitionIn this subsection, the term period
			 of service in the uniformed services means the period beginning 30 days
			 prior to the date a student is required to report to service in the uniformed
			 services (as defined in section 484C(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1091c(a))) and ending when such student returns from such
			 service.
				
